By the Court.

Benning J.
delivering the opinion.
Ought this Court to disturb the judgment of the Court below, overruling the motion for a new trial ?
[1.] The first ground of that motion, was, that one of the defendants, a feme sole at the commencement of the suit, married before the trial, and that this fact was at the trial unknown to the plaintiff. But such a fact, is not even a ground for a plea in abatement. 1 Saund. Ple. and Ev. 7; King vs. Jones, 2 Lord Ray. 1525.
[2.] The second ground was, that the verdict was contrary to law and evidence.
We think, that there was evidence sufficient to support the verdict. The evidence made it doubtful, whether the death of the slave was not owing to the negligence of the purchaser in not supplying seasonable medical. aid to the slave ; and also made it doubtful, whether, the disease was not open and notorious — whether, indeed, it was not actually pointed out to the purchaser at the time of his purchase.
Judgment affirmed.